Citation Nr: 1139990	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, lumbar spine (low back disability), for the period prior to February 22, 2010, and a rating in excess of 60 percent for such disability for the period thereafter. 

2.  Entitlement to a rating in excess of 10 percent for left sided sciatica for the period from February 22, 2010, forward.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran was granted service connection for a low back disability and assigned an initial disability rating of 20 percent effective as of June 7, 2004, in a November 2006 Decision Review Officer (DRO) decision.  In August 2007, the Veteran requested an increased rating for his low back disability, but he did not dispute the initial rating that was assigned or indicate a desire to appeal from that determination.  See 38 C.F.R. §§ 20.200-20.202 (2011).  In September 2007, the RO denied the Veteran's claim for an increased rating.  The Veteran disputed this determination with a timely notice of disagreement, and this appeal follows.  

The Board remanded this issue to the agency of original jurisdiction for further development in February 2009, at which point the issue was entitlement to a rating in excess of 20 percent for the low back disability.  Upon remand, the Veteran was granted a 60 percent rating for the low back disability effective as of February 22, 2010.  See February 2011 rating decision.  The Veteran asserted in March 2011 that this 60 percent rating should be effective as of July 2004, or the date of his service connection claim for a low back disability.  This amounts to a claim for an rating of 60 percent prior to the current effective date of February 22, 2010, which is contemplated under the current appeal as a possible staged rating.  In addition, he was granted a separate 10 percent rating for left sided sciatica associated with the low back disability, also effective as of February 22, 2010.  As noted in the June 2011 rating decision that granted this separate rating, this evaluation is inextricably intertwined with the appeal as to the rating for the low back disability.  As such, this issue will be addressed herein, as part of the claim for a higher low back rating.  

In addition, the Board observes that the Veteran filed a claim for a TDIU based on his back injury in April 2011.  Further, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, this claim also falls under the Board's jurisdiction as part of the increased rating claim on appeal.  Furthermore, the Board notes that the AOJ addressed the Veteran's employability in the June 2011 rating decision.  As such, the Veteran is not prejudiced by the Board's review of this issue.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in February 2009, and a transcript of that hearing is associated with the claims file.  In addition, the Veteran submitted additional evidence in support of his claim in July 2011, after the last supplemental statement of the case was issued by the AOJ.  However, as the Veteran waived AOJ review of the newly submitted evidence, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  Further, the Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  All documents are already associated with the paper claims file and were considered by the RO.  

As discussed below, the AOJ substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 
The issue of entitlement to service connection for constipation due to use of hydrocodone, as secondary to the service-connected low back disability, has been raised by the record.  As this disability is not directly caused by the spine, it is not under the Board's jurisdiction as part of the current increased rating claim.  Further, it has not been adjudicated by the AOJ.  Therefore, this issue is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the period prior to November 30, 2009, the Veteran's low back disability manifested by chronic pain, painful movement, forward flexion of the thoracolumbar spine to greater than 30 degrees, even considering any additional loss with flare-ups, and muscle spasm with abnormal spinal curvature; with no evidence of ankylosis, or incapacitating episodes for at least 4 weeks in any 12-month period; most nearly approximating a rating of 20 percent.

2.  Resolving all reasonable doubt in the Veteran's favor, for the period from November 30, 2009, to February 21, 2010, his low back disability had orthopedic manifestations of forward flexion limited to 30 degrees or less, with no evidence of ankylosis, or incapacitating episodes for at least 6 weeks in any 12-month period; most nearly approximating a rating of 40 percent. 

3.  Resolving all reasonable doubt in the Veteran's favor, for the period from November 30, 2009, to February 21, 2010, he had objective left sided sciatica associated with the low back disability, with sensory disturbances and pain, but no muscle atrophy or other organic changes; approximating no more than a mild degree of incomplete paralysis of the sciatic nerve, or a rating of 10 percent.

4.  For the period beginning February 22, 2010, the Veteran is in receipt of the maximum rating for a low back disability based on incapacitating episodes, and such disability manifested by pain, painful movement, frequent flare-ups, and left sided sciatica most nearly approximating mild incomplete paralysis; with no evidence of ankylosis of the spine or other related neurological impairments.

5.  Other than the left sided sciatica, the weight of the evidence fails to demonstrate any objective neurological abnormalities associated with the low back disability, to include in the right leg, bladder impairment, or any direct bowel impairment.

6.  The weight of the evidence does not establish that the Veteran is unemployable due solely to service-connected disabilities at any time during the appeal.


CONCLUSIONS OF LAW

1.  For the period prior to November 30, 2009, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).

2.  For the period from November 30, 2009, to February 21, 2010, the criteria for a rating of 40 percent, but no higher, for orthopedic manifestations of a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011). 

3.  For the period from November 30, 2009, to February 21, 2010, the criteria for separate rating of 10 percent, but no higher, for left sided sciatica have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8620  (2011).

4.  For the period beginning February 22, 2010, the criteria for a rating in excess of 60 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).

5.  For the period beginning February 22, 2010, the criteria for a rating in excess of 10 percent for left sided sciatica have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2011).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in August 2007, prior to the initial unfavorable rating decision in September 2007, of the evidence and information necessary to substantiate his claim (i.e., evidence that his low back disability has increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  He was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  In addition, although no longer strictly required, the Veteran was advised of the relevant diagnostic codes and potential "daily life" evidence in May 2008.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  Further, the Veteran was advised of the evidence and information necessary to substantiate his TDIU claim in March 2011.  The timing defect as to these letters was cured by the subsequent readjudication, to include rating decisions in February 2011 and June 2011, and a supplemental statement of the case in February 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered.  In compliance with the Board remand, all records associated with the Veteran's disability benefits from the Social Security Administration were obtained and considered.  The evidence also includes private records from Dr. N dated in November 2004, and from Dr. A dated in March 2008 February 2009.  These records were submitted before the Board remand.  In compliance with the prior remand, in December 2009, the AOJ requested the Veteran to identify any outstanding VA or private treatment for his low back disability.  The Veteran did not initially reply to this request, but VA treatment records were obtained for the period from March 2009 through February 2010.  The Board notes that a November 2009 VA records refers to Dr. N as the Veteran's primary care provider.  In April 2011, the Veteran identified treatment from Dr. A in June 2009 and VA treatment thereafter, and he did not authorize VA to obtain any further records from Dr. N.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  To the extent that any further treatment records may remain outstanding from Dr. N, VA has made reasonable attempts to attempt to obtain any such records in light of the Veteran's failure to fully cooperate with the development process.  While the June 2009 treatment records from Dr. A have not been obtained, the Veteran described such treatment as shots and pain prescriptions, which is consistent with the prior treatment and with VA treatment records.  Accordingly, there is no indication that the Veteran has been prejudiced by the lack of such records.  Further, there is no indication that the Veteran's low back disability has increased in severity since the last available medical evidence. 

Additionally, the Veteran was afforded several VA examinations in connection with his appeal, including in October 2006, September 2007, and October 2010, with an April 2011 addendum.  Although the Veteran argued during the February 2009 hearing that the September 2007 examiner did not adequately test his neurological symptoms, this is not supported by the record.  Rather, the Veteran denied any radiculopathy or focal neurologic deficit during that examination, and the examiner recorded objective results of neurological testing that were consistent with these reports.  Neither the Veteran nor his representative have argued that the other examination reports are inadequate for rating purposes, and a review of the reports reveals no inadequacies.  In particular, as directed in the prior remand, the most recent examiner identified all neurological manifestations of the low back disability, conducted all necessary testing to ascertain orthopedic manifestations (to include painful motion and functional loss due to pain, etc), and recorded findings concerning any incapacitating episodes.  See October 2010 report and April 2011 addendum.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula applies to Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the IVDS Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  In other words, under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

In this case, the Veteran was granted service connection for degenerative disc disease of the lumbar spine under Diagnostic Code (DC) 5243, which pertains to intervertebral disc syndrome.  He was assigned a 20 percent rating, effective as of June 7, 2004, based on limitation of motion under the General Rating Formula.  See November 2006 Decision Review Officer decision.  The Veteran subsequently applied for an increased rating for such disability, which was denied in a September 2007 rating decision.  In addition, the AOJ denied service connection for loss of feelings in the bilateral lower extremities, based on DC 8520, which pertains to neurological abnormalities of the sciatic nerve, in an April 2008 rating decision.  

After conducting additional development pursuant to the Board remand, the AOJ increased the Veteran's rating for degenerative disc disease of the lumbar spine to 60 percent under DC 5243, effective as of February 22, 2010.  This rating was based on incapacitating episodes under the IVDS Formula.  See February 2011 rating decision.  Thereafter, the AOJ granted service connection for left sided sciatica, associated with the low back disability, with an evaluation of 10 percent effective as of February 22, 2010.  This rating was assigned under DC 8620, which pertains to neuritis of the sciatic nerve.  See June 2011 rating decision.  In addition, the AOJ found that the Veteran was not unemployable due to his service-connected low back disability and associated left sided sciatica.  See id.

The Board notes that the Veteran did not separately appeal from the decision concerning neurological abnormalities of the bilateral lower extremities, the grant of a 10 percent rating for left sided sciatica, or the denial of a TDIU as part of the increased rating claims.  However, these claims are inextricably intertwined with the underlying claim for an increased rating for a low back disability, and they are all under the Board's jurisdiction as part of the appeal from that rating.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (stating that any associated objective neurologic abnormalities for a spinal disability are to be evaluated separately under the appropriate diagnostic codes); Rice, 22 Vet. App. at 453-54.

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned for a low back disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

An 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Neuritis and neuralgia of the sciatic nerve are rated using these criteria under DCs 8620 and 8720, respectively.

Here, the evidence includes VA and private treatment records, lay statements from the Veteran, and several VA examination reports.  At the October 2006 VA examination, the Veteran had forward flexion to 55 degrees and combined range of motion of the thoracolumbar spine to 200 degrees, with objective evidence of pain with all moments.  There was objective muscle spasm, and he walked with a cane.  

At the September 2007 VA examination, the Veteran reported more pain and activity restriction, as he had discontinued taking opiates around the clock due to side effects.  He continued to use a cane to ambulate, and there was a guarded gait but no obvious limp.  There was normal spinal alignment with mild spasm.  Forward flexion was to 45 degrees, with combined range of motion of 135 degrees, with pain at the end of each range.  There was no additional functional impairment due to pain or other factors after repetitive motion.  

An October 2008 private MRI showed, among other things, hyperdynamic curvature of the lumbosacral spine.  See September 2009 VA treatment record (summarizing MRI results).  In April 2009, the Veteran obtained a wheelchair to use while shopping.  However, he was still able to walk (albeit with pain) and, in August 2009, he reported having to use two canes due to increased back problems.  

On November 30, 2009, and February 1, 2010, the Veteran was unable to do any range of motion testing due to low back pain, and there was diffuse tenderness throughout the paraspinals.  The Veteran continued to walk with two canes in November 2009.  In February 2010, he presented sitting in a wheelchair, but he was able to transfer himself to the bed with two canes.  

At the February 22, 2010 VA examination, the Veteran reported that he had been in a wheelchair for approximately one year due to increasing back pain and subjective weakness.  During physical examination, he walked with two canes, but the examiner noted that he was able to walk without the canes.  Forward flexion was to 30 degrees, and combined range of motion was to 140 degrees, with objective evidence of pain with all movements.  The examiner noted that there may be some symptom amplification, as the Veteran "fell away" during range of motion testing but not while getting in and out of the wheelchair.  There was objective evidence of muscle spasm, and x-rays showed degenerative disc disease all the way down the lumbar spine with straightening of lordosis.  There was no evidence of ankylosis. 

The evidence generally reflects symptoms of low back pain and limited motion with the use of assistive aids for walking throughout the period on appeal.  Available VA and private treatment records reflect pain the low back and legs that was treated with a TENS unit, medications, heat, stretching, and intermittent injections and sessions at a pain clinic.  See, e.g., October 2008 and February 2009 records from Dr. A (pain clinic); April 2009 VA record (noting visibly in pain and treatment with TENS unit).  This is generally consistent with the Veteran's subjective reports of pain and limitation of activities due to pain through the appeal.  See, e.g., February 2009 hearing transcript (indicating treatment with a TENS unit, hydrocodone for pain, difficulty walking or climbing stairs due to pain, use of a cane for 5-6 years, difficulty lifting a small child); July 2011 statement (reporting chronic pain, inability to stand or sit for long periods due to pain, pain in the legs).

Considering all lay and medical evidence of record, for the period prior to November 30, 2009, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his low back disability.  Rather, he had forward flexion ranging from 45 to 55 degrees, and combined range of motion from 135 to 200 degrees, with objective muscle spasm and indications of abnormal spinal contour.  This warrants a 20 percent rating under the General Rating Formula.  A higher rating is not appropriate, as the Veteran retained forward flexion to greater than 30 degrees, albeit with pain, and there was no evidence of ankylosis.  See 38 C.F.R. § 4.71a.  The percentage ratings under the General Rating Formula encompass symptoms including pain.  While the Veteran reported additional limitation of motion due to pain during flare-ups, the evidence does not reflect forward flexion to 30 degrees or lower.  See  DeLuca, 8 Vet. App. at 206.  As will be discussed below, the evidence also does not establish any associated objective neurologic abnormality for this period.  See General Rating Formula, Note (1).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran had forward flexion limited to 30 degrees or lower starting on November 30, 2009.  As noted above, he was unable to do any range of motion on that date due to pain, as well as in a February 2010 VA treatment session.  As such, a rating of 40 percent is warranted for orthopedic manifestations of a low back disability under the General Rating Formula for the period from November 30, 2009, through February 21, 2010.  A higher rating is not warranted, as there was no ankylosis.

The Veteran is already in receipt of the maximum available rating of 60 percent under the IVDS Formula for the period beginning February 22, 2010.  A higher rating is not warranted for orthopedic manifestations for this period under the General Rating Formula because there is no evidence of unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  Further, as discussed below, the Veteran has already been granted a 10 percent rating for left sided sciatica for this period, and no further or higher neurological rating is warranted. 

Neurologically, the Veteran has denied any bowel or bladder impairments related to his low back disability.  Although there is some evidence of constipation, the evidence does not reflect that this is due to neurological abnormality but, rather, to hydrocodone use to treat the low back disability.  See, e.g., February 2010 VA examination report.  As such, this issue has been referred for appropriate action.

In contrast, the Veteran has complained of symptoms in the lower extremities that he believes are related to his low back.  For example, during the February 2009 Board hearing, he reported stumbling in the house because his left foot does not come up, and that he has problems lifting his right leg when driving.  The Veteran is not competent to testify as to a diagnosis or causation of such symptoms, to include whether they are related to his low back disability.  Rather, these questions require specialized knowledge, training, or experience due to the complex nature of the neurological system.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that the Veteran complained of left leg pain or numbness in a private treatment session with Dr. N in November 2004.  However, he later denied such symptoms, and testing revealed no objective neurological abnormality related to the low back.  In particular, during the October 2006 VA examination, the Veteran denied any radiation or leg pain, and neurological exam showed no atrophy or deformity, and equal bilateral reflexes and motor strength.  Similarly, the Veteran denied radiculopathy or focal neurological deficit during the September 2007 VA examination.  Straight leg reflex was negative bilaterally.  Neurological exam showed motor strength 5/5, normal sensory response, and reflexes trace but equal throughout.  Coordination was slow but normal bilaterally in the upper and lower extremities.  No neurological disability was diagnosed at either examination.

The evidence of record reflects that the Veteran has also had severe diabetes mellitus and peripheral neuropathy for some time.  Indeed, an August 1995 EMG obtained from the SSA showed peripheral neuropathy likely secondary to diabetes mellitus, with no evidence of nerve root irritation.  He complained of pain or numbness in the legs and feet in 2000 and was noted to have a history of diabetes mellitus and peripheral neuropathy.  Similarly, the February 2010 VA examiner noted that a previous electromyogram showed foot intrinsic absence due to diabetes, and was unremarkable regarding left sided radiculopathy.  Additionally, a January 2009 VA neurological note summarized an October 2008 private MRI as showing multilevel spondyloarthropathic changes with stenosis greater on the right, which did not correlate well with the Veteran's predominant left lower extremity clinical syndrome, and a slightly greater degree of foraminal narrowing along the left concavity of the scoliotic curvature, but without impingement on the nerve rootlets.

Subsequently, a November 30, 2009 VA treatment record indicates that the Veteran was unable to lift the leg up with Fabere test.  Manual muscle test was grossly 4/5 throughout, deep tendon reflexes were 1+, knee jerks were bilateral, and there was sensory testing was objectively decreased from the proximal to the distal lower extremities bilaterally.  These same objective findings were present at a February 1, 2010 VA treatment session.  The diagnosis both times was chronic low back pain.  

During the February 22, 2010 VA examination, the Veteran reported that his low back was much worse since the prior examination in 2007, and he had been in a wheelchair for approximately a year due to increasing pain and subjective weakness.  The lower extremities were of equal circumference with no atrophy, and there was robust muscular development.  Sensation was intact, deep tendon reflexes were symmetrical, and the straight leg raise was negative bilaterally.  Motor strength was 5/5 in the right and 4/5 in the great toes extensor and anterior tibialis on the left.  There was no additional functional impairment after repetitive testing due to pain or other factors.  The examiner diagnosed left-sided sciatica with L5 weakness, and he opined that this condition was more than likely related to the low back and disc disease in the April 2011 addendum report.

The Veteran has already been granted a separate 10 percent rating for left sided sciatica associated with the low back disability, effective as of February 22, 2010.  As noted above, when using the General Rating Formula, objective neurologic abnormalities associated with a  low back disability are to be rated separately under the appropriate diagnostic code.  Although this Note does not apply to ratings under the IVDS Formula, the Board will not disturb this rating.  

Additionally, based on all evidence of record, and resolving all reasonable doubt in the Veteran's the Board finds that he has had objective neurological abnormality in the form of left sided sciatica since November 30, 2009.  While he subjectively complained of symptoms in the bilateral lower extremities prior to that time, they had not been related to the low back at that point, and the Veteran was noted to also have diabetes mellitus and peripheral neuropathy.  To the extent that any symptoms in the right lower extremity may be associated with the low back disability, they are not shown to be chronic or severe enough to warrant a separate rating, as they were not present or diagnosed during the February 2010 VA examination.  Further, to the extent that the Veteran reported pain in the lower extremities prior to November 30, 2009, this is contemplated by the ratings assigned for the orthopedic manifestations, which are based on limitation of motion, spasms, etc., with or without radiating pain.  See General Rating Formula, preliminary note.  However, as the February 2010 VA examiner diagnosed left sided sciatica based on similar objective findings as in the November 2009 treatment record, the Board resolves all doubt in the Veteran's favor and finds that left sided sciatica was established at that time.  

The evidence supports a rating of 10 percent, but no higher, for left sided sciatica for the period from November 30, 2009, through February 21, 2010.  Similarly, a rating in excess of 10 percent is not warranted for such neurologic abnormality for the period beginning February 22, 2010.  Rather, the severity of the Veteran's condition only approximates mild incomplete paralysis of the sciatic nerve, as there are objective sensory disturbances and pain, but no muscle atrophy or other organic changes.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8620.  To the extent that there is any possible left foot drop, this has not been shown to be due to the sciatica, and there is evidence that such symptom was due to diabetic peripheral neuropathy.

The appropriate ratings for orthopedic and neurologic manifestations of a low back disability under the General Rating Formula are discussed above.  The Board has also considered whether a higher rating is warranted under the IVDS Formula for any period on appeal.  The Veteran is already in receipt of the maximum rating of 60 percent under this formula for the period beginning February 22, 2010.  This was granted based on the February 2010 VA examiner's statement that the Veteran has incapacitating episodes on a daily basis, considering the Veteran's subjective reports of having to lie down every day due to low back pain.  The Board notes that these are not technically incapacitating episodes, as there was no prescribed bed rest or treatment by a physician.  See IVDS Formula, Note (1).  

While the Board will not disturb this rating, the evidence does not support a higher rating than those discussed above under the General Rating Formula for any period prior to February 22, 2010.  Rather, the evidence does not reflect prescribed bed rest or treatment by a physician due to low back symptomatology, or related neurological symptoms, during this period.  Indeed, a VA provider stated in November 2009 that, although the Veteran would not be able to tolerate physical therapy in his current state, he should try non weight-bearing exercises in a heated pool.  Accordingly, the evidence does not reflect incapacitating episodes to warrant a rating under the IVDS Formula prior to February 2010.

The Board has considered the recent decision of Murray v. Shinseki, 24 Vet. App.  420 (2011), which held that a change in diagnostic code for a protected disability rating (that was in effect for 20 years or more) could constitute an impermissible reduction in rating under 38 C.F.R. § 3.951(b).  However, this case is not applicable here, as the diagnostic code is not being changed, in that the Veteran's low back disability is still rated under DC 5243 for IVDS, with consideration of the General Rating Formula and the IVDS Formula, as appropriate.  To the extent that there may be a change in diagnostic code, the case still does not apply, as the low back disability rating has only been in effect since 2004 and, therefore, it is not protected.

In summary, there is no basis to assign an evaluation in excess of the ratings assigned herein for the Veteran's low back disability and related neurological disability, upon review of all possibly applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been assigned as indicated.  However, further staged ratings are not appropriate, as the manifestations of the low back disability and left sided sciatica have remained relatively stable during the various periods on appeal.  While the Veteran's pain has increased over the course of the appeal, pain alone does not warrant a higher rating under any particular code.  Rather, any increases in severity were not sufficient for a higher rating, for the reasons discussed above.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's low back disability and related left sided sciatica, as summarized above, are fully contemplated by the schedular rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

As noted above, the Veteran filed a claim for a TDIU based on his back injury in April 2011, and this falls under the Board's jurisdiction as "part and parcel" of the increased rating claim on appeal.  See Rice, 22 Vet. App. at 453-54.  Further, as the AOJ addressed the Veteran's employability in the June 2011 rating decision, the Veteran is not prejudiced by the Board's review of this claim.

A total disability rating may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

In this case, the Veteran has been unemployed for some time.  His degenerative disc disease of the lumbar spine and associated left sided sciatica are considered a single disability for the purposes of meeting the percentage threshold for a TDIU, as they stem from a common etiology and involve the same bodily system.  See 38 C.F.R. § 4.16(a).  Considering the ratings assigned herein, the Veteran had a 20 percent rating for this single disability prior to November 30, 2009, a 50 percent rating as of November 30, 2009, and a 60 percent rating as of February 22, 2010.  See 38 C.F.R. § 4.25.  As such, he met the percentage threshold as of February 22, 2010.

However, the weight of the evidence fails to establish that the Veteran is unemployable due solely to these service-connected disabilities.  Rather, the most recent VA examiner opined that the Veteran could perform a sedentary type occupation that did not involve bending, lifting, twisting, or turning, or require long periods of ambulation, despite his service-connected disabilities.  This opinion was based on consideration of all lay and medical evidence of record, and it considered the Veteran's use of a wheelchair, as well as the subjectively reported incapacitating episodes.  See October 2010 report and April 2011 addendum report.  The Board finds that this is generally consistent with the other evidence of record.  In particular, while the October 2006 VA examiner opined that the Veteran could not perform gainful employment, he indicated that this was only partially due to the back.  The Veteran has numerous other medical conditions, and he was granted SSA disability benefits in 1995, which were continued due to no improvement in 2000, based on atrial fibrillation and diabetes mellitus.  Indeed, the Veteran asserted in his April 2011 TDIU application that he left his prior employment positions due to severe back pain and being diagnosed as insulin dependent, or due to diabetes mellitus.  Accordingly, the criteria for a TDIU have not been met.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  The Veteran has been granted partial increased ratings based, in part, on this doctrine.  However, the preponderance of the evidence is against a rating in excess of those assigned herein, to include a TDIU or additional directly associated neurological abnormality.  As such, the benefit of the doubt doctrine does not apply, and his claims must be denied in this respect.  338 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  


ORDER

For the period prior to November 30, 2009, a rating in excess of 20 percent for a low back disability is denied.

For the period from November 30, 2009, to February 21, 2010, a rating of 40 percent, but no higher, for orthopedic manifestations of a low back disability is granted.

For the period from November 30, 2009, to February 21, 2010, a separate rating of 10 percent, but no higher, for left sided sciatica is granted.

For the period beginning February 22, 2010, a rating in excess of 60 percent for a low back disability is denied.

For the period beginning February 22, 2010, a rating in excess of 10 percent for left sided sciatica is denied.

A TDIU is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


